Per Curiam.
The petitioner has filed here what he designates as a verified petition for alternative writ of mandamus. It appears to have been drafted without benefit of counsel, and is accompanied by various other documents, only one of which is a copy certified by the Clerk of the Criminal Court of Lake County. From the latter it appears that the relator in said court was charged by affidavit in two counts with the offenses of robbery, and armed robbery.
The document purporting to be a certified copy of the proceedings had when the relator pleaded guilty to the first count does not comply with Rule 1-11 of this court, in that the transcript is not certified by the trial judge or ordered filed as a part of the record in the cause.
*322The petition here does not comply with Rule 2-35 as to certified copies of “pleadings, orders and entries pertaining to the subject matter.” See Warmouth v. Owen, Judge (1951), 229 Ind. 279, 97 N. E. 2d 866, and cases therein cited.
The petition here is unintelligible. From it we are unable to ascertain what legal wrong has been committed by the trial court for which a writ should issue, or what kind of an order the petitioner seeks.
The issuance of the alternative writ is denied.
Note.—Reported in 98 N. E. 2d 364.